DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
 
Status of the Claims
The amendment/remarks received on 03/28/2022 have been entered and fully considered.  Claims 1-3, 8-9, and 11-16 are pending.  Claims 4-7 and 10 are cancelled.  Claims 11-16 are new.  Claims 1 and 8-9 are amended.  Claims 1-3, 8-9, and 11-16 are examined herein.

Claim Objections
Claims 1-3, 8-9, and 11-16 are objected to because of the following informalities: claims 1 and 8 recite “the anode” in line 3.  This should be amended to recite “an anode.”  Claims 2-3, 9, and 11-16 are objected to for the same reason as they depend from either claim 1 or 8.  Appropriate correction is required.
Claims 15-16 are objected to because of the following informalities: “increasing” in line 2 should be replaced with “increase.”  Claim 16 is objected to for the same reason as it depends from claim 15.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “turning” in line 2 should be replaced with “turn.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-9, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0068538 A1 (“Lahiff”) in view of US 4,202,933 (“Reiser”).
Regarding claims 1-2 and 8-9, Lahiff discloses a method of operating a fuel cell power system 10 (Abstract).  The fuel cell power system is installed in a vehicle 92 (Fig. 9).  The fuel cell power system comprises a fuel cell stack 12 which comprises a fuel gas supply circuit linking a source of fuel containing hydrogen 13 to an anode 15 of the fuel cell stack, and an oxidant gas supply circuit linking an atmosphere 22 to a cathode 17 of the fuel cell stack (Fig. 1; [0028]-[0029]).  The vehicle further comprises a battery 106 linked to the fuel cell and one or more electric traction motors 34 (Fig. 9).
The method comprises supplying the fuel cell stack with air or other gas containing oxygen (Fig. 9; [0039]).  The method further comprises detecting whether battery 106 is fully charged and not capable of storing the electrical power during regenerative braking (“detecting that a current produced by the fuel cell is greater than a first threshold determined on the basis of the vehicle being in a recuperative braking phase during which the traction motor operates as a generator”) ([0053]).
Lahiff does not expressly disclose recirculating cathodic gas by drawing gas at the cathode outlet and reinjecting that gas into the cathode at a cathode inlet.
Reiser discloses a fuel cell system and method wherein a blower 46 in a conduit 48 serves to recycle a portion of the cathode exhaust (col. 4, lines 9-10).  The recycling permits operation of a fuel cell power plant at low power levels as efficiently as possible and with the least amount of harm to the fuel cells (col. 2, lines 37-46).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have recycled a portion of the gas at the cathode outlet to the cathode inlet by a blower 46 as taught by Reiser to permit operation of a fuel cell power plant at low power levels as efficiently as possible and with the least amount of harm to the fuel cells.
Further regarding claim 8, the fuel cell system comprises a system controller 110 installed in the oxidant circuit that controls compressor 82 (i.e. makes it possible to control an oxidant gas flow rate).  It is noted that claim 8 is an apparatus claim and recites a method of operation (i.e. “the fuel cell system being configured to operate according to the following steps…”).  In this regard MPEP 2114 sets forth the following: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). “[The] manner of operating the device does not differentiate apparatus claims from the prior art.  A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The apparatus of the prior art is inherently capable of operating in the claimed manner because it performs the claimed method steps.
Regarding claim 3, modified Lahiff discloses the method of claim 1.  Pearson further discloses as the load 12 increases demand (i.e. on the basis of the bus current), the battery 24 supplies current to make up for the shortfall from the fuel cell stack 14.  As the load 12 decreases demand (i.e. on the basis of the bus current), the fuel cell stack 14 recharges the battery 24 until the battery 24 returns to the float voltage (Figs. 10A-10C; [0066]).  Therefore, this amounts to a detection that a current produced by the fuel cell is greater than a first threshold determined on the basis of a measurement of a bus current.
Regarding claim 11, modified Lahiff discloses the method of claim 1.  Lahiff recognizes the problem that, during regenerative braking, regenerated electrical power that is not used to power electrical loads or to recharge a battery must be dissipated ([0006], [0008]-[0009], [0037]).  Lahiff further recognizes that the current output of the fuel cell stack decreases with decreasing airflow provided to the fuel cell stack (Fig. 2; [0030]).  Reiser teaches a blower 46 in a conduit 48 serves to recycle a portion of the cathode exhaust (col. 4, lines 9-10).  The recycling permits operation of a fuel cell power plant at low power levels as efficiently as possible and with the least amount of harm to the fuel cells (col. 2, lines 37-46).  Given these two teachings, a decrease need for electrical power due to the regenerative braking (from Lahiff) and recycling a portion of the cathode exhaust to operate the fuel cell at low power levels (from Reiser), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the recycling operation in response to a regenerative braking operation to operate the fuel cell at low power levels as efficiently as possible and with the least amount of harm to the fuel cells.
Regarding claim 12, modified Lahiff discloses the electric vehicle of claim 8.  It is noted that claim 12 is an apparatus claim and recites a method of operation (i.e. “the fuel cell system is further configured to recirculate cathode gas…”).  In this regard MPEP 2114 sets forth the following: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). “[The] manner of operating the device does not differentiate apparatus claims from the prior art.  A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The apparatus of the prior art is inherently capable of operating in the claimed manner because Reiser teaches a blower 46 in a conduit 48 serves to recycle a portion of the cathode exhaust (col. 4, lines 9-10) and Lahiff determines if battery 106 is fully charged and not capable of storing the electrical power regenerated ([0053]).
Regarding claims 13 and 15, modified Lahiff discloses the method of claim 1 and the electric vehicle of claim 8.  As shown in Fig. 2 of Lahiff, if a greater current from the fuel cell stack is desired, the airflow can be increased to 100% (i.e. normal stoichiometric conditions).  Because the airflow is reduced when regenerative electrical power is not used to power loads or the battery is fully charged or otherwise incapable of storing the electrical power regenerated ([0006], [0032], [0037], [0041], [0053]), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the supply of oxidant gas to the fuel cell to normal stoichiometric conditions in response to a current that the battery and other consumers linked to terminals of the battery are able to absorb becoming greater than a second threshold if the condition of loads are able to accept charge or battery is no longer fully charged is no longer present. 
Further regarding claim 15, it is noted that claim 15 is an apparatus claim and recites a method of operation (i.e. “the fuel cell system is further configured to increase the supply of oxidant gas…”).  In this regard MPEP 2114 sets forth the following: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). “[The] manner of operating the device does not differentiate apparatus claims from the prior art.  A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The apparatus of the prior art is inherently capable of operating in the claimed manner because Lahiff teaches the airflow is coupled to the current produced and the power required by loads and the state of charge of the battery is determined ([0006], [0032], [0037], [0041], [0053]).  See also the previous paragraph.
Regarding claim 16, modified Lahiff discloses the electric vehicle of claim 15.  It is noted that claim 16 is an apparatus claim and recites a method of operation (i.e. “the fuel cell system is further configured to turn off the fuel cell…”).  In this regard MPEP 2114 sets forth the following: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). “[The] manner of operating the device does not differentiate apparatus claims from the prior art.  A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The apparatus of the prior art is inherently capable of operating in the claimed manner because the fuel cell is inherently capable of turning off, system controller 110 generates digital signals ([0051]) and is therefore capable of waiting a predetermined period, and ability of the loads to accept current and the state of charge of the battery is determined ([0006], [0032], [0037], [0041], [0053]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0068538 A1 (“Lahiff”) in view of US 4,202,933 (“Reiser”) as applied to claim 13 above, and further in view of US 6,158,537 (“Nonobe”).
Regarding claim 14, modified Lahiff discloses the method of claim 13.  Lahiff does not expressly disclose turning off the fuel cell in response to a predetermined period elapsing without the current that the battery and other consumers linked to the terminals of the battery are able to absorb becoming greater than the second threshold.
Nonobe discloses a method of operating a fuel cell system (Abstract) and teaches continuing to charge the storage battery via the fuel cells until the remaining charge of the storage battery reaches a predetermined second level, at the time of stopping operation of the power supply system.  At a next start of the power supply system, the storage battery having a sufficient remaining charge can thus work as a primary power source for driving the loading.  This effectively prevents the fuel cells from being exposed to an excess loading due to the insufficient output of the storage battery, at the time of starting the power supply system.  This accordingly prevents troubles due to the excess loading, such as a voltage drop, a change of poles, and an abnormal heat emission to deteriorate the fuel cells (col. 4, lines 12-27).  Therefore, Nonobe teaches, at a desired time of shutdown, continuing to charge the storage battery via the fuel cells until the remaining charge of the storage battery reaches a predetermined second level (i.e. the current that the battery and other consumers linked to the terminals of the battery are unable to absorb reaches the second threshold).  Once this threshold is reached, the power supply system is stopped (i.e. the power supply system is stopped after a predetermined period elapses after the second threshold is reached).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to turn off the fuel cell in response to a predetermined period elapsing without the current that the battery and other consumers linked to the terminals of the battery are able to absorb becoming greater than the second threshold as taught by Nonobe to prevent the fuel cells from being exposed to an excess loading due to the insufficient output of the storage battery, at the time of starting the power supply system and prevent troubles due to the excess loading, such as a voltage drop, a change of poles, and an abnormal heat emission to deteriorate the fuel cells.

Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 03/28/2022, in view of the amendment to the claims, with respect to the rejection(s) of claims 1-3 and 8-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2003/0068538 A1 (“Lahiff”) in view of US 4,202,933 (“Reiser”).
The Office would like to further address one argument advanced by applicant.  Applicant argues “As amended, claim 1 now specifies not only that the fuel cell system is in an electric vehicle but that the first threshold, which triggers the recirculation of cathodic gas by drawing gas at the cathode outlet and reinjecting that gas into the cathode at the cathode inlet, is determined on the basis of the electric vehicle being in a recuperative braking phase during which the traction motor (electric motor) operates as a generator.”  However, this is not the case.  As recited in claim 1, the recirculation is unconnected to the detection.  The recirculation in claim 1 is not performed in response to any particular criteria.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727